Citation Nr: 1727127	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to chemicals and biological weaponry in Shipboard Hazard and Defense (SHAD)/Project 112 and/or as secondary to service-connected diabetes mellitus and/or coronary artery disease, status post myocardial infarction, with associated peripheral arterial disease of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to September 1977, with service in the Republic of Vietnam.  Among his awards and decorations, he is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal was previously before the Board in March 2009, at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board finds that another remand is necessary for additional development.

I.  Addendum Opinion for Secondary Service Connection

While the appeal was in remanded status, the Veteran was awarded service connection for coronary artery disease, status post myocardial infarction (September 2011 rating decision) and associated peripheral artery disease of the bilateral lower extremities (October 2013 rating decision).  The Veteran's representative previously submitted written argument that "[a]therosclerosis can cause high blood pressure, which if not treated can lead to blood vessel damage, stroke, heart failure, heart attack, or kidney failure."  See June 2009 Informal Hearing Presentation (citing http://www.webmd.com/hypertension-high-blood-pressure/guide/blood-pressure).  During a January 2008 VA examination, the Veteran expressed a concern that chemical exposures to his heart contributed to his hypertension.  See January 2008 VA hypertension examination report ("When [V]eteran indicates heart problems, he is mainly referring to possible effects of exposures on heart which resulted in chronic hypertension").  Additionally, in a June 2011 Disability Benefits Questionnaire, the Veteran's private physician expressly listed hypertension as one of the Veteran's diagnoses "that pertain to IHD [ischemic heart disease]."  

The above evidence is sufficient to trigger VA's duty to obtain an opinion as to whether the Veteran's service-connected disabilities of coronary artery disease, status post myocardial infarction, and associated peripheral artery disease of the bilateral lower extremities may have caused or aggravated his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service or a service-related disability is a "low threshold").

II.  Addendum Opinion on Direct Service Connection

The Board notes that the VA, in its June 2015 Memorandum, conceded that the Veteran was involved in Eager Belle experiments and exposed to Bacillus golbigii (BG) also "a participant in the Flower Drum experiment and exposed to Sarin Nerve gas" aboard the USS Granville Hall.  It was determined that there was "no evidence to concede participation in Project SHAD experiments Autumn Gold and Shady Grove and/or exposure to sulfur dioxide, methylacetate, coxielle burnetii and pasteurella tularensis."  Therefore, pursuant to the Board's prior remand directives, the AOJ obtained a VA opinion regarding whether the Veteran's hypertension was related to these two chemical or biological agents.  

However, a review of the U.S. Chemical and Biological (CB) Databases for the Veteran's particular service dates and locations was "Affirmative" for duties at the Dugway Proving Ground (DPG), Utah, and aboard USS Granville Hall involving chemical/biological agents.  In particular, the CB Databases positively identified chemical/biological agents Mustard-Lewisite, and Project 112/SHAD during the time period from August 1962 to May 1964 at these duty locations.  See October 2014 "Veterans Service History Review Checklist."  Additionally, the SHAD Fact Sheet for Flower Drum Phase I specifically lists two other chemical agents in addition to sarin nerve gas that were associated with the Flower Drum experiment:  sulfur dioxide and methylacetoacetate.  

Here, it is unclear why the VA Memorandum, which concedes sarin exposure during the Flower Drum experiment, inexplicably excluded exposure the two other chemical agents of sulfur dioxide and methylacetate even though all three agents are listed on the SHAD Fact Sheet.  Moreover, the VA Memorandum makes no mention of the affirmative evidence for Mustard Gas/Lewisite or any mention of the Veteran's service at DPG, Utah, both of which were also identified by the U.S. Chemical and Biological Database review.  Accordingly, unless the AOJ obtains affirmative evidence suggesting the Veteran was not exposed mustard gas/lewisite, sulfur dioxide, and methylacetoacetate either at DPG or aboard the USS Granville Hall for operation Flower Drum, an addendum opinion should be sought to ascertain whether his hypertension may be related to any in-service exposure to these additionally identified chemical agents, as well.

III.  Outstanding Treatment Records

The evidence reflects an onset in the late 1990s for the Veteran's hypertension.  See e.g., April 2008 VA Examination Report ("history of hypertension since about 1998 or 1999").  Significantly, a February 2004 VA diabetes examination report reflects that the Veteran "does indicate a history of hypertension which was first diagnosed about the same time as his diabetes about five years ago.  He was initially on atenolol but currently takes Benicar once a day."  It was further noted that "[h]is private physician at present is Dr. P[]who is in Princeton, Indiana with the Deaconess [M]edical [G]roup.  He sees Dr. P[] about every two months.  The [V]eteran moved to this area from California about seven or eight months ago." See February 2004 VA Examination Report.  Despite the identification of outstanding private records from Dr. P. during this time period, however, no further action was taken to obtain them or to obtain information about any outstanding records of the provider(s) who initially diagnosed or who treated his hypertension in California.  Thus, a remand is necessary so that adequate efforts to obtain these outstanding private treatment records can be made, as well as to ask him to identify the dates and locations of any other private treatment providers who diagnosed/treated his hypertension since the 1990s.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent and authorization from the Veteran and asking him to identify the dates and locations of any other private treatment since his hypertension was initially diagnosed in the late 1990s, obtain outstanding private treatment records, to specifically include the previously identified private treatment records from Dr. Patel for the time period since 2003.  See February 2004 VA examination report.

3.  Obtain addendum opinions regarding the nature and etiology of the Veteran's diagnosed hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.  

(a) The examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension was caused by OR aggravated (i.e., permanently worsened beyond normal progression) by any of his service-connected disabilities of coronary artery disease, status post myocardial infarction, and associated peripheral artery disease of the bilateral lower extremities.  In doing so, the examiner is requested to consider the following  evidence:  June 2009 Informal Hearing Presentation ("[a]therosclerosis can cause high blood pressure, which if not treated can lead to blood vessel damage, stroke, heart failure, heart attack, or kidney failure,"  citing http://www.webmd.com/hypertension-high-blood-pressure/guide/blood-pressure); June 2011 Disability Benefits Questionnaire (listing hypertension as one of his diagnoses "that pertain to IHD"); and  

(b) Unless the AOJ obtains affirmative evidence showing that the Veteran was not exposed mustard gas/lewisite, sulfur dioxide, and methylacetoacetate, the examiner is also requested provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is related to any in-service mustard gas/lewisite, sulfur dioxide, and methylacetoacetate exposure as part of his confirmed SHAD/Project 112 participation at Dugway Proving Ground (DPG), Utah, and/or as part of the conceded Flower Drum experiment aboard the USS Granville Hall.  In doing so, the examiner is directed to consider the document indicating that, as a member of the technical staff of SHAD, the Veteran was 100 times more at risk than a veteran who was involved in one experiment.  

4.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




